Citation Nr: 1510120	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

3.  Entitlement to service connection for a thyroid condition.  

4.  Entitlement to service connection for a skin condition.  

5.  Entitlement to service connection for glaucoma.  

6.  Entitlement to service connection for cataracts.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

8.  Entitlement to service connection for a right shoulder disability.  

9.  Entitlement to service connection for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2011 and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2014 Board hearing, and a transcript of the hearing has been associated with the claims file.  During the Board hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  Neither the Veteran nor his representative voiced any disagreement with the manner in which the hearing was conducted.  Further, the record of the hearing was held open for an additional 60 days to allow the submission of additional evidence; however, the Veteran did not subsequently submit additional evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

Given the evidence of record, which includes a diagnosis of anxiety disorder, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

The issue of entitlement to dependency benefits has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the February 2014 Board hearing, the Veteran requested to withdraw his appeal regarding his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, a thyroid condition, a skin condition, glaucoma, and cataracts.  

2.  The Veteran served in the Republic of Vietnam from February 1969 to July 1969.  

3.  The Veteran does not have a current diagnosis of PTSD in accordance with the DSM; however, his diagnosed anxiety disorder is etiologically related to his service.  

4.  The Veteran does not have a current right shoulder disability which is etiologically related to active service.  

5.  The Veteran does not have a current diagnosis of IHD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a thyroid condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a skin condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for cataracts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

7.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2014).  

8.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

9.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

10.  The criteria for service connection for IHD have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of letters sent to the Veteran in July 2010 and October 2010.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements have been obtained and associated with the claims file.  

The Veteran was provided with VA examinations regarding his IHD and PTSD in September 2010 and January 2011, respectively, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims on appeal.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for a right shoulder disability; however, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, a review of VA and private treatment records does not disclose a diagnosed right shoulder disability.  The Veteran is competent to relate observable symptoms regarding his right shoulder, but not to diagnose a complex musculoskeletal or orthopedic disability.  To the extent that the Veteran's reports of a current right shoulder condition are inconsistent with the evidence of record, they are afforded less probative value.  Moreover, with respect to the third factor above regarding a relationship of a current disability to service, the United States Court of Appeals for Veterans Claims has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that his claimed right shoulder disability is associated with his active service, and he is not competent to diagnose a complex musculoskeletal or orthopedic disability or to provide an etiological opinion regarding such a condition.  Indeed, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  

As discussed below, there is no competent diagnosis of a right shoulder disability and no competent and credible indication that a right shoulder disability may be associated with the Veteran's active service.  Consequently, a VA examination regarding the Veteran's claimed right shoulder disability is not warranted.  38 C.F.R. § 3.159(c)(4).  

To the extent that the Veteran and his representative indicated at the June 2014 Board hearing that he would submit additional medical evidence to support his claims, no such evidence was received by VA, even though as noted above, the Board held the record open for an additional 60 days following the hearing.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim, and appellate review may proceed without prejudice to the Veteran.  


II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, including on the record at a Board hearing.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran testified at the February 2014 Board hearing and requested to withdraw his appeal regarding his claims of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, a thyroid condition, a skin condition, glaucoma, and cataracts.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over the issues, and they are dismissed.  


III.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

However, 38 U.S.C.A. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Service connection may also be granted on a presumptive basis for certain specified diseases, including ischemic heart disease, due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  



III.A.  Service Connection - PTSD

The Veteran claims entitlement to service connection for PTSD as a result of his combat experiences during active duty.  

Service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  

For the purposes of establishing service connection medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Service treatment records reflect no findings, reports, or treatment indicating any mental health problems, including PTSD.  However, the Veteran's DD Form 214 documents that he received various awards and commendations, including a Purple Heart, Navy Achievement Medal with combat "V" device, and a Vietnam Combat Action Ribbon, for his combat service during active duty.  This is consistent with the Veteran's statements in support of his PTSD claim and his testimony at the February 2014 Board hearing; therefore, exposure to an in-service combat stressor is found.  

Post-service VA and private medical records, however, do not show treatment for PTSD.  A May 1970 VA examination documents a normal psychiatric examination.  A VA treatment record from October 2008 contains a positive PTSD screen; however, VA treatment records do not document any related treatment or diagnosis.  

The Veteran was afforded a VA PTSD examination in January 2011.  The examiner reviewed the Veteran's claims file and medical records.  The Veteran denied prior or current psychiatric hospitalization or treatment.  He reported that his military combat experiences continued to disturb him, and the examiner found that the stressor criterion for PTSD was met.  Ultimately, however, the examiner diagnosed the Veteran with anxiety disorder, rather than PTSD.  He stated that the Veteran returned from the war and appeared to recover from PTSD related symptoms.  He noted that the Veteran carried on with normal occupational and social adjustment, including promotions within his law enforcement career and maintaining friendships.  The examiner stated that the Veteran's re-experiencing and hyperarousal symptoms were consistent with his diagnosis of Anxiety disorder, and that the area most affected by his symptoms was his past failed relationships.  Notably, the examiner assigned a Global Assessment of Functioning (GAF) score of 65, which he stated was due to the Veteran's military-related anxiety.  In an August 2011 statement, the VA examiner reiterated that the Veteran did not have a current diagnosis of PTSD.  

The Veteran has submitted lay statements from himself, his ex-wife, a treating nurse, and another individual regarding his claimed PTSD.  They consistently report an incident following the Veteran's 1989 knee surgery when he experienced flashbacks while awakening from anesthesia in the recovery room.  While such statements are competent to report observable symptoms, they are not competent evidence regarding a clinical diagnosis of PTSD or any other psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)

Indeed, the Board affords the most probative weight regarding the question of whether the Veteran has a current diagnosis of PTSD to the January 2011 VA examiner's opinion, which was based on a review of the entire record, a thorough psychiatric examination, and was accompanied by a sound rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  

Therefore, the evidence of record does not reflect a current diagnosis of PTSD in accordance with the DSM.  While the Veteran's statements have been considered, the Veteran has not demonstrated the requisite training or knowledge to diagnose himself with such a complex psychiatric condition consistent with the DSM.  See Jandreau, 492 F.3d at 1377.  

Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.304, 4.125; see also Brammer, 3 Vet. App. at 225.  

However, the Board is also mindful that a claimant's identification of the benefit sought does not require any technical precision and in the context of psychiatric disorder may include other diagnosed disorders.  See Clemons, 23 Vet. App. at 5-6.  Notably, the January 2011 VA examiner diagnosed the Veteran with anxiety disorder which he noted was "military related."  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board service connection for anxiety disorder is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.B.  Service Connection - Right Shoulder

The Veteran also claims entitlement to service connection for a right shoulder injury.  

Service treatment records do not document any complaints, treatment, or diagnosis of a right shoulder condition.  However, as noted above, the Veteran is a combat veteran; therefore, the in-service element of service connection is conceded.  

Nevertheless, the Veteran must still establish the present disability and nexus elements of a service connection claim.  See Dalton, 21 Vet. App. at 37.  

Post-service treatment records, both VA and private, do not document a diagnosis of a right shoulder disability.  A May 1980 VA examination does not document any related complaints or diagnosis.  Subsequent VA treatment records are likewise absent for any complaints or diagnosis regarding the Veteran's right shoulder.  Private treatment records contain a sole August 1999 complaint of sharp pain in the Veteran's right shoulder and tightness in his chest; the Board notes that such complaints occurred contemporaneous to the Veteran's diagnosis of pulmonary embolus.  

The Veteran testified credibly at the February 2014 Board hearing regarding his in-service injury to his right shoulder.  Moreover, as noted above, the in-service element is conceded, given the Veteran's combat service.  The Veteran also testified that he was receiving VA treatment for his right shoulder and that he was prescribed muscle relaxers for pain.  He further stated that he explained his right shoulder condition to his VA physicians and they acknowledged that his in-service injury was probably the cause for his current right shoulder condition.  

The Board has reviewed VA treatment records; however, they fail to document a prescription of muscle relaxers to aid the Veteran's reported shoulder pain; moreover, they do not document any complaints by the Veteran regarding his right shoulder.  Therefore, to the extent that the Veteran's reports of current treatment for his right shoulder are inconsistent with the additional evidence of record, they are afforded less probative value.  

Indeed, the Board has thoroughly reviewed the lay and medical evidence of record and finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  The Veteran is competent to relate observable symptoms such as right shoulder pain, or dislocation, see Layno, 6 Vet. App. 465; however, he is not competent to provide a diagnosis or an etiological opinion regarding a complex musculoskeletal or orthopedic disability.  See Jandreau, supra.  As the weight of the competent and credible evidence establishes that the Veteran has not been diagnosed with a current right shoulder disability that is etiologically related to his active service, the claim must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49; Brammer, supra.  



III.C.  Service Connection - IHD

The Veteran claims a diagnosis of IDH which is related to his active service, to include as due to exposure to herbicides.  

The Veteran's service records indicate that he served in Vietnam from February 1969 to July 1969.  Therefore, the Veteran is presumed to have been exposed to herbicides during his Vietnam service. 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, there is no affirmative evidence to establish that the Veteran was not exposed to herbicides during active service.  Id.  

Service treatment records reflect normal clinical evaluations of the Veteran's heart upon enlistment examination in February 1968 and separation examination in February 1970.  Additionally, the Veteran did not report any heart problems in his report of medical history upon enlistment.  

Post-service treatment records do not document a diagnosis of IHD.  A May 1970 VA examination documents a normal cardiovascular system.  Private treatment records from August 1999 document an abnormal electrocardiogram (ECG) and subsequently diagnosis of pulmonary embolus.  An August 1999 chest x-ray documents some abnormality with respect to the Veteran's lungs, but no other definite heart pathology was seen.  Both private and VA treatment records reflect the Veteran's ongoing diagnosis of hypertension since approximately 1997, with no other cardiac complaints, treatment, or diagnosis.  

The Veteran was afforded a VA heart examination in September 2010.  The examiner noted the Veteran's history of pulmonary embolus in August 1999; however, he stated that the Veteran did not have IHD.  The examiner noted that there was no history of cardiac disease, except for the Veteran's diagnosed hypertension.  A stress test revealed that the Veteran did not have coronary artery disease (CAD), and a June 2010 chest x-ray and ECG were noted to have been normal.  

The Veteran is competent to report his observable symptoms, such as tightness in his chest.  See Layno, supra.  However, the Veteran is not competent to provide a diagnosis of IHD; to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau, supra.  Thus, the Veteran's statements asserting a diagnosis of coronary artery disease or ischemic heart disease are afforded little probative value.  Moreover, to the extent that the Veteran's testimony that he has been diagnosed with IHD and receives ongoing treatment for the condition conflicts with the evidence of record, such statements are afforded little probative value.  

Indeed, the most probative evidence regarding the Veteran's claimed IHD is the September 2010 VA examiner's opinion which found that the Veteran did not have IHD.  

Thus, the preponderance of evidence is against a finding that the Veteran has IHD, to include as due to herbicide exposure.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; Brammer, supra.  


ORDER

The appeal regarding entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.  

The appeal regarding entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.  

The appeal regarding entitlement to service connection for a thyroid condition is dismissed.  

The appeal regarding entitlement to service connection for a skin condition is dismissed.  

The appeal regarding entitlement to service connection for glaucoma is dismissed.  

The appeal regarding entitlement to service connection for cataracts is dismissed.  

Service connection for PTSD is denied.  

Service connection for anxiety disorder is granted.  

Service connection for a right shoulder disability is denied.  

Service connection for IHD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


